Martin, J.
The defendant is appellant from a judgment on an indictment under the 18th section of the act of the 7th of June, 1806, (1 Moreau’s Dig. 118,) which provides that, “no person occupying, or being owner of a plantation, shall be permitted to keep such* slaves on his plantation, without having a white, or free colored man as manager or overseer, under the penally of fifty dollars for every month elapsed without complying with the provisions of this section.”
We have not been favored with any of the grounds, upon which the hope of redress at our hands is entertained. We have not discovered any, except in the 21st section of the act, which declares that all the fines in the act “ wrhich have not been appropriated or the recovery of which has not been regulated, shall, if they do not exceed twenty-five dollars, be enforced, levied, and seized upon, by warrant of a justice of the peace of the county where the said offence shall have been committed, and provided the said fine exceeds the sum of twenty-five dollars, the said fine shall be recovered before a competent tribunal.” The penalty prescribed by the 18th section is not appropriated or regulated by any. other part of the act. We assume that the words penalty and fines, in these two sections are, used synonymously. It, therefore, follows, that the legislature has declafed its intention that the recovery should not be had by a prosecution on an indictment, but by a suit or ordinary action before a competent tribunal. That is to say, before a Justice of the Peace, a Parish Court, or a District Court, which are respectively competent tribunals, according to the amount or number of the fines claimed; a prosecution by indictment *57being clearly excluded, as there is but a single tribunal in the parish in which a grand jury is empanelled. The claim of the State ought, therefore, to have been enforced by a civil suit. As this court has jurisdiction of all civil suits, the officers of the State have no right, by instituting a civil suit in the form of an indictment, to deprive a citizen of the resort to this court, to which' he would be entitled if the suit were brought in the mode prescribed by the act which denounces the fines.
T. H. Lewis, District Attorney, for the State.

Linton, pro se.

The proceedings were clearly erroneous. It is, therefore, ordered that the judgment be annulled, reserving to the State her rights, according to the mode pointed out by law.

 Id, est, any, the act providing for the punishment of offences committed by any slaves.